     Case 2:18-cv-02659-TLN-CKD Document 36 Filed 04/30/20 Page 1 of 3

 1   Douglas E. Watts, SBN 182274
     THE WATTS LAW FIRM, P.C.
 2   193 Blue Ravine Rd., Suite 100
     Folsom, CA 95630
 3   Telephone: (916) 673-9008
     Facsimile: (916) 404-5031
 4   E-mail: dwatts@wattslawfirmpc.com

 5   Attorneys for Plaintiff CATHERINE GODDARD

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                       EASTERN DISTRICT OF CALIFORNIA

 9   CATHERINE GODDARD,                                           Case No. 2:18-cv-02659-TLN-CKD

10                                                                STIPULATION AND ORDER CONTINUING
                     Plaintiff,                                   HEARING ON DEFENDANT’S MOTION FOR
11                                                                SUMMARY JUDGMENT/SUMMARY
     v.                                                           ADJUDICATION
12
                                                                  Current MSJ/MSA Hearing Date: May 14, 2020
13   COUNTY OF EL DORADO; and DOES 1                              Requested NEW Hearing Date: June 11, 2020
     through 50 Inclusive,
14                                                                Time:                                    2:00 p.m.
                                                                  Courtroom:                                2, 15th Floor
15                   Defendants                                   Judge:                       The Hon. Troy L. Nunley
16
          I.   STIPULATION
17

18             Plaintiff CATHERINE GODDARD (“GODDARD”) and Defendant COUNTY OF EL

19   DORADO (“COUNTY,” and collectively “THE PARTIES”) do hereby stipulate and agree as

20   follows:

21             GODDARD has a pending Motion To Modify The Court’s Initial Pretrial Scheduling Order

22   (Doc. 18) which seeks to re-open discovery and other relief. The Motion to Modify is opposed by

23   the COUNTY and has been taken under submission by the Court. The COUNTY has a pending

24   Motion for Summary Judgment/Summary Adjudication (Doc. 15), which was originally set for
25   hearing on March 5, 2020 and continued to April 2, 2020 upon GODDARD’S unopposed ex parte
26   application (Docs. 26-28).          THE PARTIES agree that it makes sense to have GODDARD’s
27
     Motion to Modify decided before the Motion for Summary Judgment/Adjudication.                                    THE
28
                                                                   -1-
                                   STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANTS’ MSJ/MSA –
                                  GODDARD V. COUNTY OF EL DORADO, ET AL., CASE NO. 2:18-CV-02659-TLN-CKD
     Case 2:18-cv-02659-TLN-CKD Document 36 Filed 04/30/20 Page 2 of 3

 1   PARTIES further agree that the COVID-19 pandemic, and various governmental responses to

 2   such pandemic and the resulting disruption to daily life, is currently having an impact on

 3   counsels’ ability to carry out the work necessary on the pending Motion for Summary Judgment.

 4   Therefore, THE PARTIES hereby stipulate to further continue and reset the hearing on
 5   COUNTY’s Motion For Summary Judgment/Summary Adjudication to June 11, 2020.
 6          So stipulated:
 7
     Dated: April 29, 2020                               The Watts Law Firm, P.C.
 8
                                                                     /s/ Douglas E. Watts
 9
                                                         By:
10                                                              Douglas E. Watts, Esq.
                                                                Attorneys for Plaintiff
11

12
     So stipulated:
13

14
     Dated: April 29, 2020                               Maloney Employment Law
15
                                                                     /s/ C. Christine Maloney
16                                                       By:
                                                                C. Christine Maloney, Esq.
17                                                              Attorneys for Defendant COUNTY OF EL
                                                                DORADO
18
          II. ORDER
19
            Based upon the foregoing stipulation of THE PARTIES, the Court finds good cause to
20
     further continue the COUNTY’S Motion for Summary Judgment/Adjudication (Doc. 15). The
21
     hearing date shall be continued and reset to June 11, 2020, at 2:00 p.m., in Courtroom 2 before
22

23   the Honorable Troy L. Nunley. All briefing shall be filed in accordance with Local Rule 230 and

24   the new hearing date.

25          IT IS SO ORDERED.

26   //

27   //

28   //
                                                               -2-
                              STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANTS’ MSJ/MSA –
                             GODDARD V. COUNTY OF EL DORADO, ET AL., CASE NO. 2:18-CV-02659-TLN-CKD
     Case 2:18-cv-02659-TLN-CKD Document 36 Filed 04/30/20 Page 3 of 3

 1   Dated: April 29, 2020

 2
                                                                     Troy L. Nunley
 3                                                                   United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              -3-
                              STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANTS’ MSJ/MSA –
                             GODDARD V. COUNTY OF EL DORADO, ET AL., CASE NO. 2:18-CV-02659-TLN-CKD
